Citation Nr: 0433104	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services for the purposes of attending law school under the 
provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant is reported to have served on active 
duty from January 1968 to June 1969.  These dates cannot be 
verified from the available record.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of administrative decisions of the 
Vocational, Rehabilitation, and Employment Division (V, R & 
E) of the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).

The RO denied the veteran's claim for additional Chapter 31 
educational assistance benefits for the purpose of attending 
law school.  He has perfected an appeal of that decision and 
the case is now ready for appellate review.  

In November 2004, the undersigned Veterans Law Judge granted 
the veteran's motion to advance the appeal on the Board's 
docket on the basis of good cause having been shown.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  



Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).

The RO did not provide the appellant with notice of the VCAA 
or a development letter consistent with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

